          Case 2:18-cv-00255-RDP Document 17 Filed 12/11/18 Page 1 of 1                                         FILED
                                                                                                       2018 Dec-11 AM 08:27
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA


                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

JO ANN JACKSON,

   Plaintiff,

-vs-

ALDER HOLDING, LLC,
                                                       CASE NO.: 2:18-CV-00255-RDP
   Defendant.
                                         /

                                          NOTICE OF SETTLEMENT

        Plaintiff, Jo Ann Jackson, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

Jonathan P. Hoffmann 1901 Sixth Avenue North , Suite 1500 Birmingham, AL 35203

(jhoffmann@balch.com) via electronic mail on this 11 day of December, 2018.


                                                 /s/ Shaughn C. Hill
                                                   Shaughn C. Hill, Esq.
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 N. Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Tele: (813) 223-5505
                                                   Fax: (813) 223-5402
                                                   shill@forthepeople.com
                                                   Florida Bar #: 0105998
                                                   Attorney for Plaintiff
